DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 10, 120, 140, and 133.
The drawings are objected to because in Figs. 1-14 the apparatus in the figures is not sufficiently viewable, and are not only black and white line drawings Moreover, applicant should note the following language from MPEP 608.02:
Black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. Photographs or photomicrograph printed on sensitized paper are acceptable as drawings, in lieu of India ink drawings, as are photographic images submitted via EFS-Web, to illustrate inventions which are incapable of being accurately or adequately depicted by India ink drawings, e.g., electrophoresis gels, blots, (e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, metallurgical microstructures, textile fabrics, grain structures and, in a design patent application, ornamental effects. The photographs or photomicrographs must show the invention more clearly than they can be done by India ink drawings and otherwise comply with the rules concerning such drawings.
Black and white photographs submitted in lieu of ink drawings must comply with 37 CFR 1.84(b). There is no requirement for a petition or petition fee, and only one set of photographs is required. See 37 CFR 1.84(b)(1).

To be acceptable, such photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. If several photographs are used to make one sheet of drawings, the photographs must be contained on a single sheet.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
130” has been used to designate both “fastening unit” and “safety bar unit”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
***Examiner Note***: When making corrections listed above Examiner recommends providing a more complete listing of reference characters throughout each drawing to make the disclosure more readily convey the Applicant’s invention. For example, the specification on page 11, line 7 states that reference character 130 is shown in Fig. 3, however, reference character 130 is only shown in Figs. 12 and 13. There are multiple examples of this type throughout the specification. Additionally, the drawings are so sparsely labeled and unclear it is difficult to determine if the part 130 in Fig. 12 is the same as the part listed as 130 in Fig. 13. Further, the specification on page 11 describes part 130 as the Fastening unit, however, page 19 lists part 130 as the safety bar unit. It is unclear if the Fastening unit is ever labeled with character 130 in any drawing. There are numerous additional examples of unclear numbering throughout the drawings. Examiner recommends extensive modification and corrections to all figures submitted with the application to ensure the drawings provide a complete illustration of the invention. Amendments to the Specification may also be necessary.
Claim Objections
Claims 2-3, 6, 8, 10, and 12-15 are objected to because of the following informalities:  
Claim 2, line 4 reads: “a preset weight” it should read --the preset weight--.
Claim 3, lines 8-9 read: “a preset weight” it should read --the preset weight--.
Claim 6, line 5 reads: “an elastic coefficient” it should read --the elastic coefficient--.
Claim 6, line 5 reads: “a preset weight” it should read --the preset weight--.
Claim 8, line 4 reads: “up/down moving mode” it should read --an up/down moving mode--.
Claim 8, line 5 reads: “the up/down moving unit” it should read --the up/down moving unit--.
Claim 10, lines 8-9 read: “a preset weight” it should read --the preset weight--.
Claim 12, lines 11-12 read “an up/down moving mode” it should read --the up/down moving mode--.
Claim 12, line 17 reads: “a locking mode” it should read --the locking mode--.
Claim 13, line 9 reads “an up/down moving mode” it should read --the up/down moving mode--.
Claim 13, line 13 reads: “a locking mode” it should read --the locking mode--.
Claim 13, line 14 reads: “an original position” it should read --the original position--.
Claim 14, lines 7-8 read: “a locking mode” it should read --the locking mode--.
Claim 14, lines 10-11 read “an up/down moving mode” it should read --the up/down moving mode--.
Claim 15, lines 13-14 read “an up/down moving mode” it should read --the up/down moving mode--.
Claim 15, lines 18-19 read: “a locking mode” it should read --the locking mode--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the wheelchair brake" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the tension" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the wheelchair brake" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the pulling force" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the wheelchair brake" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the wheelchair brake" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the pulling force" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the lowest position" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
12 recites the limitation "the pushing tension" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the pulling force" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the brake bar" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the wheelchair brake" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the safety bar unit" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the wheelchair brake" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the wheelchair brake" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the wheelchair brake" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the wheelchair brake" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the wheelchair brake" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perk (U.S. Patent No. 7,891,695).
Regarding claim 1, Perk discloses: A footrest device for a wheelchair (Perk: abstract), comprising:
an up/down moving unit (Perk: fig. 2, element 169; foot support unit) which moves down when a preset weight is applied (Perk: col. 3, lines 59-66), and moves up when the preset weight is removed (Perk: col. 3, lines 44-53); and 
a footrest (Perk Fig. 2, element 16; footrest) which is integrally coupled to the up/down moving unit (Perk: col. 3, lines 18-19) and moves up and down in accordance with operations of the up/down moving unit (Perk: col. 3, lines 63-66).
Regarding claim 2, Perk discloses: wherein the up/down moving unit has an electromotive or mechanical operation to move down when a preset weight is applied, and move up when the weight is removed (Perk: Fig. 2, element 12; spring; col. 3, lines 59-61).
Regarding claim 3, Perk discloses: wherein the up/down moving unit comprises:
a main shaft (Perk: fig. 2, element 22; seat column);

a fastening unit (Perk: Fig. 2, element 3, revering lever) having a first end fastened to the up/down moving body (Perk: fig. 2; examiner note: the first end of reversing lever 3 is the end connected to guide tube 8) and movable relative to the up/down moving body to move down when a preset weight is applied and move up the weight is removed (Perk: col. 3, lines 59-66); and
an up/down moving member (Perk: Fig. 2, elements 16-17; slide tube, footrest) having a first end coupled to the fastening unit (Perk Fig. 2, Examiner note: the slide tube 17 is coupled with the reversing lever 3, through guide tube 9) and moving together with the fastening unit as the fastening unit moves up and down, and a second end coupled as a single body to the footrest (Perk: col. 3, lines 59-66).
Regarding claim 8, Perk discloses: A safety device for a wheelchair (Perk: Abstract), comprising: an up/down moving controller (Perk: Fig. 2, element 8; stop bearer) which determines a locking mode or up/down moving mode of an up/down moving unit (Perk: col. 3, lines 20-29; Examiner note: the locking mode is when screw connection fixes the stop bearer 8, and the up/down mode is when the screw connection is removed); and
an up/down moving unit (Perk: fig. 2, element 169; foot support unit) which moves down when a weight is applied (Perk: col. 3, lines 59-66), and moves up when the weight is removed in a case where the up/down moving controller is in the up/down moving mode (Perk: col. 3, lines 44-53); and a footrest (Perk Fig. 2, element 16; footrest) which is integrally coupled to the up/down moving unit (Perk: col. 3, lines 18-19) and moves up and down in accordance with operations of the up/down moving unit (Perk: col. 3, lines 63-66).
Regarding claim 9, Perk discloses: wherein the up/down moving unit has an electromotive or mechanical operation to move down when a preset weight is applied, and move up when the weight is removed (Perk: Fig. 2, element 12; spring; col. 3, lines 59-61).
Regarding claim 10, Perk discloses: wherein the up/down moving unit comprises:
a main shaft (Perk: fig. 2, element 22; seat column);
an up/down moving body (Perk: Fig. 2, elements 9; guide tube) coupled to the main shaft and swiveling with respect to the main shaft (Perk: Fig. 2, element 10, 18, 23; guide rail, slide block, axis or rotation);
a fastening unit (Perk: Fig. 2, element 3, revering lever) having a first end fastened to the up/down moving body (Perk: fig. 2; examiner note: the first end of reversing lever 3 is the end connected to guide tube 8) and movable relative to the up/down moving body to move down when a preset weight is applied and move up the weight is removed (Perk: col. 3, lines 59-66); and
an up/down moving member (Perk: Fig. 2, elements 16-17; slide tube, footrest) having a first end coupled to the fastening unit (Perk Fig. 2, Examiner note: the slide tube 17 is coupled with the reversing lever 3, through guide tube 9) and moving together with the fastening unit as the fastening unit moves up and down, and a second end coupled as a single body to the footrest (Perk: col. 3, lines 59-66).
Allowable Subject Matter
Claims 4-7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Engman (U.S. Patent No. 4,538,857) discloses a wheelchair that moved the user into an upright position with the footrest moving downwards when weight is placed on the footrest.
Hodeg (U.S. Patent. No.  3,640,566) discloses a wheelchair that assists the user into a standing position using a spring biased system.
Fujihara et al. (U.S. Patent No. 7,347,497) discloses a footrest device that moved upwards when weight is moved with a remote locking mechanism.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/H.E.P./            Examiner, Art Unit 3611                                                                                                                                                                                            
/MINNAH L SEOH/               Supervisory Patent Examiner, Art Unit 3611